Landahl v Stein (2018 NY Slip Op 06452)





Landahl v Stein


2018 NY Slip Op 06452


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (673/18) CA 17-02187.

[*1]WILLIAM LANDAHL AND KIMBERLY LANDAHL, PLAINTIFFS-RESPONDENTS, 
vDANIEL B. STEIN AND TRUDY STEIN, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.